Exhibit 10.31

FIRST AMENDMENT OF LEASE

THIS FIRST AMENDMENT OF LEASE (the “First Amendment”) is made this 17th day of
September, 2012 by and between RB KENDALL FEE, LLC, a Delaware limited liability
company (“Landlord”) and IN VIVO THERAPEUTICS CORPORATION, a Delaware
corporation (“Tenant”).

BACKGROUND:

A. Reference is made to a certain Lease Agreement dated November 29, 2011 by and
between Landlord and Tenant, demising approximately 20,917 rentable square feet
of space on the fourth (4th) floor of Building 1400 (the “Existing Premises”) in
One Kendall Square, Cambridge, Massachusetts (the “Complex”). Capitalized terms
used but not defined herein shall have the same meaning as in the Lease.

B. Landlord and Tenant are the current holders, respectively, of the lessor’s
and lessee’s interests in the Lease.

C. Landlord and Tenant desire to expand the Existing Premises to include
additional space within Building 1400 in the Complex and to further amend the
Lease, all as set forth herein.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
and amend the Lease as follows:

 

  1. Expansion Space and Additional Space.

(a) Effective upon the later of the date that (i) this Amendment has been
executed and delivered by Landlord and Tenant and approved in writing by
Landlord’s mortgagee, and (ii) Landlord delivers exclusive possession of the
Expansion Space (hereinafter defined) to Tenant in the Delivery Condition (the
“Expansion Commencement Date”), approximately 5,233 rentable square feet of
space on the fourth (4th) floor of Building 1400 identified on the plan attached
hereto as Exhibit 1 as the Expansion Space (the “Expansion Space”) shall be
deemed added to and incorporated into the Existing Premises, whereupon the Total
Rentable Area of the Premises shall be increased to 26,150 square feet. The
demise and use of the Expansion Space shall be upon and subject to all of the
terms and conditions of the Lease, except as expressly set forth in this First
Amendment. Tenant acknowledges and agrees that the Expansion Space may be used
for general office purposes only and not for any laboratory or chemical storage
uses. All references to the Premises in the Lease shall include the Expansion
Space and all references to Exhibit 2 in the Lease shall be deemed to include
and refer to Exhibit 1 attached hereto, as applicable. The Expansion Space shall
be delivered in broom clean condition, free of all occupants, personal property,
trade fixtures and equipment (with the exception of the Remaining Furniture,
Fixtures and Equipment hereinafter defined), and with all Building systems
serving the Expansion Space in good working condition, with new flooring and
ceiling tiles (using Building standard materials) installed in the common area
corridor leading to the Expansion Space and new paint on the radiator in said
corridor (using Building standard colors) (collectively, the “Delivery
Condition”), and, shall otherwise be accepted by Tenant in “as-is”, “where-is”
condition without any warranty of fitness for use or occupancy, expressed or
implied, except as otherwise expressly set forth herein or in the Lease. Tenant
agrees that

 

1



--------------------------------------------------------------------------------

Landlord has no work to perform in or on the Expansion Space to prepare same for
Tenant’s use and occupancy except as set forth in this First Amendment. The
foregoing shall in no way derogate from Landlord’s ongoing repair and
maintenance obligation as may be set forth in the Lease.

(b) Effective upon the Expansion Commencement Date, the former common hallways
and bathroom shown on the plan attached hereto as Exhibit 1A (the “Additional
Space”) shall be considered be deemed added to and incorporated into the
Existing Premises. All references to the Premises in the Lease shall include the
Additional Space and all references to Exhibit 2 in the Lease shall be deemed to
include and refer to Exhibit 1A attached hereto, as applicable. Landlord shall
cause the Additional Space to be cleaned on Monday through Friday (excepting
Massachusetts or City of Cambridge legal holidays) in a manner consistent with
cleaning standards generally prevailing in comparable buildings.

(c) The “Expansion Space Rent Commencement Date” shall be the later to occur of
November 1, 2012 and the Expansion Space Commencement Date. Prior to the
Expansion Space Rent Commencement Date Tenant shall continue to pay Yearly Rent,
and or other amounts payable under the Lease, for the Existing Premises in the
amounts provided for in the Lease as of the date hereof and as amended herein.

2. Term. The term of the Lease with respect to the Existing Premises commenced
on July 12, 2012. The term of the Lease with respect to the Expansion Space and
the Additional Space shall commence on the Expansion Commencement Date and
thereafter shall be co-terminous with the term of the Lease, expiring on
October 31, 2018, unless the Lease is otherwise terminated or extended pursuant
to the terms and conditions of the Lease.

3. Yearly Rent. Commencing on the Expansion Space Rent Commencement Date, the
Yearly Rent due under the Lease with respect to the Expansion Space shall be as
follows:

 

Period

   Yearly Rent      Monthly
Rent      Rent Per
Rentable
Square Foot  

Expansion Space Rent Commencement Date – October 31, 2013

   $ 198,854.00       $ 16,571.17       $ 38.00   

November 1, 2013 – October 31, 2014

   $ 204,087.00       $ 17,007.25       $ 39.00   

November 1, 2014 – October 31, 2015

   $ 225,908.61       $ 18,825.72       $ 43.17   

November 1, 2015 – October 31, 2016

   $ 231,141.61       $ 19,261.80       $ 44.17   

November 1, 2016 – October 31, 2017

   $ 236,374.61       $ 19,697.88       $ 45.17   

November 1, 2017 – October 31, 2018

   $ 241,607.61       $ 20,133.97       $ 46.17   

 

2



--------------------------------------------------------------------------------

The Yearly Rent for the entire Premises, including the Expansion Space, shall be
payable in accordance with the terms of the Lease and shall be in addition to
all other amounts due and payable by Tenant pursuant to the Lease.

4. Escalation. (a) In addition to payment of the Tax Share in connection with
the Existing Premises, Tenant shall pay to Landlord with regard to the Expansion
Space, with respect to any fiscal period in respect of which Taxes are due and
payable during the term of the Lease (the “Tax Period”), the sum of: (x) 4.05%
(the “Tenant’s Expansion Proportionate Building Share”) of the amount (if any)
by which Building Taxes for such Tax Period exceeds the Building Taxes in Fiscal
Year 2014 (the “Real Estate Tax Base Year”) (the “Building Tax Base”), plus
(y) 0.82% (the “Tenant’s Expansion Proportionate Common Share”) of the amount
(if any) by which Common Area Taxes for such Tax Period exceeds the Common Area
Taxes in the Real Estate Tax Base Year (the “Common Area Tax Base”), such sum
being hereinafter referred to as “Tax Excess”. Tenant’s obligation to pay the
Tax Excess hereunder shall commence on July 1, 2014. Taxes in respect of the
Expansion Space shall be calculated in the manner set forth in the Lease. In
implementation and not in limitation of the foregoing, Tenant shall remit to
Landlord pro rata monthly installments on account of projected Tax Excess,
calculated by Landlord on the basis of the most recent Tax data or budget
available. If the total of such monthly remittances on account of any Tax Period
is greater than the actual Tax Excess for such Tax Period, Landlord shall credit
the difference against the next installment of rent or other charges due to
Landlord under the Lease, or if the term has expired, Landlord shall promptly
repay such excess to Tenant. If the total of such remittances is less than the
actual Tax Excess for such Tax Period, Tenant shall pay the difference to
Landlord within thirty (30) days of when billed therefor. Appropriate credit
against Tax Excess shall be given for any refund obtained by reason of a
reduction in any Taxes by the Assessors or the administrative, judicial or other
governmental agency responsible therefor. The original computations, as well as
reimbursement or payments of additional charges, if any, or allowances, if any,
under the provisions of this paragraph shall be based on the original assessed
valuations with adjustments to be made at a later date when the tax refund, if
any, shall be paid to Landlord by the taxing authorities. Expenditures for
reasonable legal fees and for other similar or dissimilar expenses incurred in
obtaining the tax refund may be charged against the tax refund before the
adjustments are made for the Tax Period.

(b) In addition to payment of the Operating Expense Share in connection with the
Existing Premises, Tenant shall pay to Landlord with regard to the Expansion
Space, with respect to any Operating Year, the sum of: (x) 4.05% (the “Tenant’s
Expansion Proportionate Building Share”) of the amount (if any) by which
Building Operating Costs for such Operating Year exceeds Building Operating
Costs in the calendar year 2013 (the “Operating Costs Base Year”), plus
(y) 0.82% (the “Tenant’s Expansion Proportionate Common Share” of the amount (if
any) by which Common Area Operating Costs for such Operating Year exceeds Common
Area Operating Costs in the Operating Costs Base Year, such sum being
hereinafter referred to as “Operating Expense Excess”. Tenant’s obligation to
pay the Operating Expense hereunder shall commence on January 1, 2014. Operating
Costs in respect of the Expansion Space shall be calculated in the manner set
forth in the Lease, and the “gross-up” provision in Section 9.2(f)(6) of the
Lease shall apply, without limitation, to the Operating Cost Base Year. In
implementation and not in limitation of the foregoing, Tenant shall remit to
Landlord pro rata monthly installments on account of projected Operating Expense
Excess, calculated by Landlord on the basis of the most recent Operating Costs
date or budget available. If the total of such monthly remittances on account of
any Operating Year is greater than the actual Operating Expense Excess for such
Operating Year, Tenant may credit the different against the next installment of
rent or other charges due to Landlord hereunder. If the total of such
remittances is less than actual Operating Expense Excess for such Operating
Year, Tenant shall pay the difference to Landlord within thirty (30) days after
being billed therefor.

 

3



--------------------------------------------------------------------------------

5. Utilities. In addition to the Yearly Rent, and other amounts payable under
the Lease, Tenant shall be obligated to pay, when billed by Landlord, for its
electricity usage in the Premises, including the Expansion Space, in accordance
with the provisions of Section 8.1 of the Lease.

6. Tenant’s Improvements; Expansion Improvement Allowance. After the date of
this First Amendment, Tenant may begin its Tenant’s leasehold improvements to
the Expansion Space (“Tenant’s Improvements”) in the same manner and in
accordance with the terms and conditions of the Lease. Prior to commencing work
on Tenant’s Improvements, Tenant’s contractors and subcontractors shall provide
Landlord with evidence of builder’s risk, general liability, automobile
liability, workers compensation, and excess/umbrella insurance policies in
coverages reasonably acceptable to Landlord, such policies to be maintained
throughout the construction of Tenant’s Improvements. In connection with
Tenant’s Improvements, Landlord shall reimburse Tenant up to a maximum of
Twenty-five and 00/100 Dollars ($25.00) per rentable square foot of the
Expansion Space, not to exceed One Hundred Thirty Thousand Eight Hundred Twenty
Five and 00/100 Dollars ($130,825.00) (“Expansion Improvement Allowance”) in the
aggregate toward the actual cost (which cost shall include, without limitation,
the costs of construction, the cost of permits and permit expediting, and all
architectural and engineering services obtained by Tenant in connection
therewith) of Tenant’s Improvements relating to the Expansion Space that are
completed solely during the first six (6) months after the date of this First
Amendment. The Expansion Improvement Allowance shall be utilized for so-called
“hard” costs and building improvements to the Expansion Space pursuant to
Tenant’s Plans, and for so-called “soft” costs limited to architectural and
design costs, permit fees, construction management fees, reasonable moving
costs, and legal fees relating to Tenant’s fit-up of and/or move into the
Expansion Space. So long as Tenant is not in default of the Lease beyond any
Grace Period, payment of the Expansion Improvement Allowance shall be paid by
Landlord to Tenant in one (1) lump sum payment based upon a request for payment
submitted by Tenant upon the completion of Tenant’s Improvements. Such request
for payment shall be accompanied by a written certification reasonably
satisfactory to Landlord by Tenant’s architect that all work has been completed,
along with any other support documentation reasonably required by Landlord in
connection therewith, including lien waivers, provided, however, that the
Expansion Improvement Allowance (or a suitable portion thereof) may not be
released by Landlord if any liens, notices of contract or similar instruments
relating to Tenant’s Improvements exist or appear in the record title to the
Building or Complex. Any and all costs for the construction of the Expansion
Space above the Expansion Improvement Allowance shall be paid by Tenant to the
applicable contractors, subcontractors, and material suppliers. In the event of
a default under the Lease (or an event which with passage of time or the giving
of notice, or both, would constitute a default) or if a lien has been filed by
one of Tenant’s contractors, subcontractors or material suppliers (or in
Landlord’s good faith belief the filing of such a lien is likely), Landlord
reserves the right to make any payment (or portion thereof) of the Expansion
Improvement Allowance payable jointly to Tenant and its general contractor (or
subcontractor or supplier) or directly to such contractor, subcontractor or
supplier. Tenant’s Improvements shall be in conformity with plans and
specifications (“Tenant’s Plans”) submitted to and approved by Landlord (such
approval not to be unreasonably withheld, delayed or conditioned), and
constructed by a contractor approved by Landlord (such approval not to be
unreasonably withheld, delayed or conditioned) in the same manner and in
accordance with the terms of the Lease.

7. Furniture; Bill of Sale. Landlord and Tenant acknowledge that certain
furniture, fixtures and equipment presently located in the Expansion Space shall
remain in the Expansion Space upon delivery of the Expansion Space to Tenant.
Landlord hereby agrees to execute and deliver to Tenant a Bill of Sale in the
form attached hereto as Exhibit A (the “Bill of Sale”) conveying to Tenant all
of Landlord’s right, title and interest in and to the furniture, fixtures and
equipment in the Premises as of the date hereof more particularly described on
Schedule 1 to the Bill of Sale (collectively, the “Remaining Furniture, Fixtures
and Equipment”).

 

4



--------------------------------------------------------------------------------

8. Extension Payment. As further consideration for this First Amendment, upon
the Expansion Commencement Date, Landlord shall pay to Tenant an amount equal to
the Termination Payment made by the prior tenant of the Expansion Space, which
Landlord represents to be $43,259.47.

9. Additional Security Deposit. Upon the execution of this First Amendment by
Tenant, Tenant shall deliver to Landlord an amendment to the existing Letter of
Credit (in the current amount of $294,662.00) being held by the Landlord under
the Lease increasing the amount under the Letter of Credit by $16,571.17 for a
total Letter of Credit amount of $311,233.17 or deliver a Substitute Letter of
Credit (as defined in Section 29.13 of the Lease) in an amount equal to
$311,233.17 representing the combined security amount required under the Lease
and this First Amendment. The foregoing shall not derogate from Tenant’s ongoing
right to reduce the amount of the Letter of Credit under Section 29.13 of the
Lease, and any future 25% reductions shall be applied to the amount of the
Letter of Credit as increased hereby.

10. Parking. Effective upon the date of this First Amendment, Tenant shall be
entitled to a total of six (6) additional monthly parking passes (for a total of
twenty seven (27)) available to Tenant for use in the One Kendall Square Garage
pursuant to, and in accordance with, Section 29.14 of the Lease, except that, as
of the date of this First Amendment, Landlord represents that the current
prevailing rate for such passes is $225.00 per month, which rate may vary from
time to time.

11. Amendment re Subleasing and Assignments. The last sentence of Section 16.1
is amended to read as follows: “Tenant shall not collaterally assign this Lease
(or any portion thereof) or permit any assignment of this Lease by mortgage,
other encumbrance or operation of law, without, in each instance, having first
received the express, written consent of Landlord and provided Landlord has
approved the form of such assignment, which consent and approval shall not be
unreasonably withheld, conditioned or delayed.”

12. Brokers. Landlord and Tenant each warrant and represent to the other that
they have dealt with no brokers in connection with the negotiation or
consummation of this First Amendment other than Beal and Company, Inc. and CBRE
NE (collectively, the “Brokers”) and in the event of any brokerage claim against
either party by any person claiming to have dealt with either Landlord or Tenant
in connection with this First Amendment, other than the Brokers, the party with
whom such person claims to have dealt shall defend and indemnify the other party
against such claim. Landlord shall pay any commission due the Brokers pursuant
to a separate agreement.

13. Consent and Reaffirmation of Guarantor. The undersigned Guarantor
acknowledges and consents to this First Amendment and confirms that its Guaranty
dated November 30, 2011, remains in full force and effect and continues to
guaranty the Lease as amended herein.

14. Reaffirmation. In all other respects the Lease shall remain unmodified and
shall continue in full force and effect, as amended hereby. The parties hereby
ratify, confirm, and reaffirm all of the terms and conditions of the Lease, as
amended hereby.

15. Counterparts. This First Amendment may be signed in any number of
counterparts, each of which so executed shall be deemed original and such
counterparts shall together constitute the First Amendment. Facsimile signatures
shall be sufficient and binding.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this First Amendment of
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

LANDLORD:

 

RB KENDALL FEE, LLC

   

TENANT:

 

IN VIVO THERAPEUTICS CORPORATION

By:   /s/ Robert L. Beal     By:   /s/ Frank Reynolds   Robert L. Beal, its
authorized signatory      

Frank Reynolds

Chief Executive Officer

 

GUARANTOR:

 

IN VIVO THERAPEUTICS HOLDING

CORPORATION

By:   /s/ Frank Reynolds  

Frank Reynolds

Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT 1

PLAN FOR EXPANSION SPACE

 

LOGO [g444701g01b63.gif]

 

7



--------------------------------------------------------------------------------

EXHIBIT 1A

PLAN FOR ADDITIONAL SPACE

 

LOGO [g444701g60h42.gif]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE

By this instrument dated as of September 17, 2012, for good and valuable
consideration, the receipt of which is hereby acknowledged, RB KENDALL FEE, LLC,
a Delaware limited liability company, having a mailing address c/o The Beal
Companies, LLP, 177 Milk Street, Boston, Massachusetts (“Transferor”) does
hereby grant, bargain, transfer, assign, sell and convey unto IN VIVO
THERAPEUTICS CORPORATION, a Delaware corporation, having a mailing address of
One Kendall Square, Building 1400, 4th Floor, Cambridge, Massachusetts (the
“Transferee”) all of the furniture, fixtures and equipment (the “Remaining
Furniture, Fixtures and Equipment”) more particularly described on Schedule 1
attached hereto and located in, on or at the premises located on the fourth
(4th) floor of Building 1400 at One Kendall Square, Cambridge, Massachusetts, as
described in the First Amendment of Lease of even date herewith (the “First
Amendment”).

Transferor hereby warrants that it is the lawful owner of the Remaining
Furniture, Fixtures and Equipment described above and has good right to sell the
same to Transferee.

Subject to the foregoing, Transferee acknowledges and agrees that the Remaining
Furniture, Fixtures and Equipment is hereby transferred to Transferee in its “as
is” condition with all faults and with no representations or warranties of any
kind except as specifically set forth herein, any warranty of merchantability or
fitness is hereby expressly excluded. This instrument and all of its terms shall
inure to the benefit of and be binding upon the undersigned and its successors
and assigns.

EXECUTED as a sealed instrument as of the date written above.

 

TRANSFEROR:

RB KENDALL FEE, LLC, a Delaware limited liability company

By:       Robert L. Beal, its Authorized Signatory

 

TRANSFEREE:

IN VIVO THERAPEUTICS CORPORATION, a Delaware corporation

By:      

Frank Reynolds

Chief Executive Officer

 

9



--------------------------------------------------------------------------------

Schedule 1

9 office work stations

16 cubicle office work stations

2 conference tables

Approximately 20 miscellaneous office/visitor chairs

 

10